Case 1:19-cr-00561-LAP Document 277 Filed 04/30/21 Page 1 of 1

LAW OFFICE OF RONALD L. KUBY
ATTORNEYS AT LAW
119 West 2382 STREET, SUITE 9OO
New York, New York IOO11

 

TELEPHONE: (212) 529-0223

RonALb L. KuBy STAFF
RHIYA TRIVEDI Fax: (212) 529-0644 SUSAN BAILEY

=— WWW.KUBYLAW.COM
Process SERVER

es Luis R. AYALA 1952-2
GEORGE WACHTEL ‘ 1952-2012

LEAH BusBy

April 30, 2021
Hon. Loretta A. Preska
United States District Judge
Southern District of New York
500 Pear! Street
New York, New York
ECF

Re: United States v. Donziger, No. 19-cr-561 (LAP)

Dear Judge Preska:

I write in compliance (though a few minutes tardy. Sorry!) with this Court’s Order of
April 29, 2021. The defense has no present intention of examining any witness other than in-
person. Following the conclusion of the prosecution case, the defense may make certain
decisions that could result in the need for remote testimony. We are mindful of the Court’s
desire to avoid technological problems mid-trial, and will keep the Court and the prosecution

apprised if there are changes in our intentions.
wee
“ 6

Ronald L. Kuby
